 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward & Company, Inc. and UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, Local 746. Case 16-CA-8581October 8, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING, JENKINS, ANDZIMMERMANOn October 28, 1980, Administrative Law JudgeClifford H. Anderson issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order.We agree that the Administrative Law Judgeproperly balanced the conflicting statutory andproperty rights involved herein and that the Union,through striking employees of Buddy Schoellkopf,with whom the Union was engaged in a primarydispute, had a protected Section 7 right to engagein consumer boycott handbilling of Buddy's prod-ucts on Respondent's premises in the absence of ef-fective alternative means of reaching the public. Se-attle-First National Bank, 243 NLRB 898 (1979);Hudgens v. N.L.R.B., 424 U.S. 507 (1976). TheUnion had a right to handbill consumers on Re-spondent's property, and to do so effectively, whilesimultaneously accommodating and disturbing aslittle as possible Respondent's private propertyrights. Seattle-First National Bank, supra. Thus, Re-spondent's restrictions requiring that the Unionhandbill from the curb, driveway entrances, oranywhere else not on its property substantially di-luted and restricted that Section 7 right, since, likepicketing, the effectiveness of handbilling dependson its location. United Steelworkers of America,AFL-CIO, et al. [Carrier Corp.] v. N.L.R.B., 376U.S. 492 (1964). We therefore agree with the Ad-ministrative Law Judge's finding that by not per-mitting the handbilling to take place on its premisesRespondent interfered with that Section 7 right inviolation of Section 8(a)(1) of the Act. N.L.R.B. v.Fruit & Vegetable Packers & Warehousemen, Local760, et al. (Tree Fruits, Inc.), 377 U.S. 58 (1964);compare Giant Food Markets, Inc., 241 NLRB 727(1979), enforcement denied 633 F.2d 18 (6th Cir.1980). However, in reaching these conclusions, wefind it unnecessary to consider, and we do not265 NLRB No. 8adopt, the Administrative Law Judge's extensiveanalysis and his resultant findings that consumer-di-rected boycott picketing, area standards picketing,organizational activity, and primary economic ac-tivity are Section 7 rights of equal nature andstrength. We also find it unnecessary to considerhis rationale and conclusions concerning the rela-tionship and impact of Section 8(b)(4) and Section7 relative to these activities.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, MontgomeryWard & Company, Inc., Tyler, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.CHAIRMAN VAN DE WATER, concurring:I agree that Respondent violated Section 8(a)(1)of the Act by demanding the removal of certainnonemployees engaged in handbilling on its proper-ty. However, I must note my colleagues' failure toconsider the impact of the nature of the Section 7activity involved herein in applying the balancingtest of Babcock & Wilcox.'In his Decision, the Administrative Law Judgeengages in an extensive analysis of the applicationof Babcock & Wilcox to "struck product" handbill-ing which, as far as I am aware, is an issue neverbefore considerd by the Board. Yet my colleaguesmerely find it unnecessary to consider the Adminis-trative Law Judge's finding that consumer hand-billing is a Section 7 right of "equal nature andstrength" with area standards picketing, organiza-tional activity, and primary economic activity.Rather, they merely apply the "lack of alternativemeans of communication" standard of Babcock &Wilcox, Hudgens v. N.L.R.B.,2and Giant FoodMarkets, Inc.,3 to a distinctly different form of Sec-tion 7 activity.Nevertheless, I agree with the result reached bymy colleagues for several reasons. First, I believe,contrary to the Administrative Law Judge and mycolleagues, that the rule enunciated in N.L.R.B. v.Fruit & Vegetable Packers & Warehousemen, Local760, et al [Tree Fruits, Inc.],4 a case involving con-sumer picketing, need not enter into this case, sincethe conduct engaged in by the Union was nott N.L.R.B. v. Babcock & Wilcox Co., 351 NLRB 105 (1965).a 424 U.S. 507 (1976).3 241 NLRB 727 (1979), enforcement denied 633 F.2d 18 (6th Cir.1 980).4 377 U.S. 58 (1964).60 MONTGOMERY WARD & COMPANY, INC.shown to constitute picketing.5Rather, it consistedmerely of consumer handbilling in support of a pri-mary labor dispute, conduct specifically approvedby Congress in the publicity proviso to Section8(b)(4) of the Act.6Second, since handbilling doesnot involve groups of individuals "patrolling" infront of the employer's establishment, such conductis not nearly as intrusive and disruptive of a busi-ness as picketing. Thus, this Section 7 right can, inmany circumstances, be exercised with very littledisturbance of private property rights, especiallywhen, as here, it is conducted in areas customarilyopen to the general public.7Finally, the alternatives available to the Unionwere virtually nonexistent. In this regard, I notethat, since the Union's conduct involved passingout handbills rather than utilization of picket signs,to restrict the Union to conveying its message fromparking lot entrances would render the handbillingwholly ineffective. Unlike the picketing situation,where potential customers might gain informationfrom picket signs as they drove by the pickets, hereonly those customers willing and able to stop theircar, open their window, and receive a handbillwould receive the Union's message. Not supris-ingly, the record reveals that very few customersdid stop and those who did created a traffichazard. Utilization of parking lot entrances in hand-billing cases such as this is even less effective thanit might be in the picketing context.With respect to other alternatives the Adminis-trative Law Judge found, and I agree, that use ofthe various mass media was not a reasonable alter-native means of communication. Thus, the Unionhere lacked any alternative method of reaching in-dividuals who might purchase items produced bys See, e.g., Teamsters Local Union No 688, affiliated with InternationalBrotherhood of Teamsters Chauffeurs Warehousemen and Helpers of Amer-ica (Levitz Furniture Company of Missouri Inc.), 205 NLRB 1131, 1133(1973).6 Sec. 8(bX4XiiXB) states that it is an unfair labor practice for a labororganization to threaten, coerce, or restrain any person engaged in com-merce or in an industry affecting commerce, with an object of(B) forcing or requiring any person to cease using, selling, han-dling, transporting, or otherwise dealing in the products of any otherproducer, processor, or manufacturer, or to cease doing businesswith any other person .....* * * aProvided further, That for the purposes of this paragraph (4) only,nothing contained in such paragraph shall be construed to prohibitpublicity, other than picketing, for the purpose of truthfully advisingthe public, including consumers and members of a labor organiza-tion, that a product or products are produced by an employer withwhom the labor organization has a primary dispute and are distribut-ed by another employer ....7That Respondent itself did not consider overly intrusive solicitationsimilar to that of the Union here is evidenced by the fact that in the pastit has permitted charitable organizations to solicit contributions in pre-cisely the same areas where it objected to the Union's handbilling.Buddy Schoellkopf Products, Inc., with whom ithad a labor dispute.In sum, the only viable means by which the em-ployees could exercise their Section 7 right to com-municate with potential purchasers of their em-ployer's product was to engage in activity on Re-spondent's premises. Since the area utilized wasopen to the general public and resulted in a mini-mal, nondisruptive intrusion on Respondent's prop-erty, the balance in this case must be struck infavor of the employees' Section 7 rights to engagein consumer handbilling in support of a primarylabor dispute. Accordingly, I agree with my col-leagues that Respondent violated Section 8(a)(1) ofthe Act by demanding the removal of the employ-ees so engaged.DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:This case was heard before me in Tyler, Texas, on June17, 1980, pursuant to a complaint and notice of hearingissued on February 1, 1980, by the Regional Director forRegion 16 of the National Labor Relations Board basedupon a charge filed on July 5, 1979, by United Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO, Local 746 (herein the Charging Party or theUnion), against Montgomery Ward & Company, Inc.(herein Respondent).The complaint alleges that Respondent demanded thatemployee-agents of the Union cease certain handbillingon Respondent's premises in violation of Section 8(aX1)of the National Labor Relations Act (herein the Act).All parties were given full opportunity to participatein the hearing, to examine and cross-examine witnesses,to introduce relevant evidence, to argue orally, and tofile briefs.Upon the entire record herein, including helpful briefsfrom all parties, and from my observation of the wit-nesses and their demeanor, I make the following:FINDINGS OF FACTrI. JURISDICTIONRespondent is an Illinois corporation engaged in theretail sale of merchandise through retail departmentstores, including a store located in Tyler, Texas (hereinthe store). During the 12 months immediately precedingthe issuance of the complaint and in the course of itsbusiness operations, Respondent enjoyed a gross volumeof business in excess of SS500,000 and caused goodsvalued in excess of S50,000 to be shipped to its storefrom outside the State of Texas.I The facts were essentially not in dispute. Except where noted thefacts are based on the pleadings, the stipulations of the parties, and theunchallenged testimony of credible witnesses.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII1. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe issue is whether or not, in the circumstancespresent here, an employer violates the Act when it de-mands employees of a separate employer cease handbill-ing activities on its property designed to cause the em-ployer's customers not to purchase items manufacturedby a separate employer with whom the handbilling em-ployees have an economic dispute.B. Events and Circumstances1. BackgroundThe Union has had at all relevant times from 1,100 to1,250 members. It has had a contract with but a singleemployer. In September 1978 the Union was certified bythe Board as representative of certain employees ofBuddy Schoellkopf Products, Inc., at its facility locatedin Tyler, Texas (herein Buddy). In February 19792 theUnion commenced an economic strike against Buddywhich continued through the relevant dates involvedherein. The strike was attended by the arrest at Buddy'sfacility of some 160 individuals supporting the strike, in-cluding several of the Union's counsel. Substantial litiga-tion and attendant bail expenses were borne by theUnion. 3Buddy manufactures sporting goods which are soldunder various brand names. Buddy has no retail facilitiesof its own and sells its products only at wholesale. Re-spondent sells Buddy's products at its store althoughthey represent but a very small portion of its product in-ventory and the sales of these products constitute a verysmall portion of the store's total revenue.The store is a large single structure on its own cityblock. The entire block is Respondent's leasehold proper-ty. It is located in an area known as the Bergfeld Shop-ping Center. The structure has several public entrancesand is essentially surrounded by a parking lot and publicsidewalks. Extra parking is provided across the street.No other enterprises are located on the block. Otherretail stores, including a cafeteria and a grocery store,are located on separate city blocks in the area.Tyler, Texas, is a city of some 70,000 persons locatedin Smith County with a greater area population of per-haps 100,000. It is a center of business and commerce in' Unless hereinafter indicated all dates refer to 1979.s The Union sought and Respondent opposed my taking judicial noticeof the April 14, 1979, decision of the U.S. District Court for the EasternDistrict of Texas in Nash, et al. v. Chandler. er at., 101 LRRM 2342, deal-ing with the strike at Buddy. I have taken notice of this decision only tothe extent of its factual recitation of arrests during the strike and relatedbackground events. The court's factual findings regarding such matters ofpublic record are inherently trustworthy and are properly noticed eventhough the court's decision may be on appeal and even though Respond-ent was not a party. I have not taken notice of nor considered any state-ments or findings of fault with respect to the conduct of any of the par-ticipants.east Texas. Tyler has various mass media, including twonewspapers and local radio and television programming.The Union does not represent and has not sought torepresent employees of Respondent at its store. Insofar asthe record reflects, the store's employees have not beenand are not now represented by a labor organization.2. The Union's handbilling campaignIn June, the Union determined to augment its strikeagainst Buddy by distributing handbills at certain arearetail stores that carried Buddy products. Respondent'sstore was one of the facilities selected. The Union pre-pared handbills for distribution at these stores.4On June 9, as part of the Union's handbilling cam-paign, four union members who were also striking em-ployees of Buddy stationed themselves in pairs outsidethe two main public entrances to the store soon after thestore opened for business. As customers approached thestore entrances the union agents proffered handbills andasked that customers read the literature and support theUnion. After an hour and some 20 minutes as the hand-billers were preparing to take a lunch break, Respond-ent's security guard, C. B. Douglas, told the handbillersthat there was a company policy that prohibited hand-billing on store property.5He suggested they handbillfrom the curb, driveway entrances, or anywhere else noton store property. He asked them to leave and the hand-billers left. The conversation concluded without harsh orthreatening words.After a lunch break the handbillers returned to the fa-cility and attempted to handbill from the curb sidewalkand drive areas along the streets and the outside perim-eter of the parking areas; i.e., off Respondent's leasehold.The handbilling was unsatisfactory. Few, if any, pedestri-ans were encountered because customers drove into Re-spondent's parking lot, parked, and then entered thestore. These customers did not walk to the perimeter ofthe lot to receive a handbill. Customers in automobilesentering the lot rarely stopped at the street or driveway4The handbills stated:FOR YOUR INFORMATIONDear Friends:The Employees of BUDDY SCHOELLKOPF PRODUCTS COM-PANY is [sicl on Strike in Tyler, Texas. Please do not buy theirProducts sold at this Store. Employees of Buddy Schoellkopf havebeen on strike since February 8, 1979, trying to obtain fair Wages,Working Conditions and Benefits.Following are items produced at the Tyler Plant:Life VestBoat CushionsSki BeltsB. V. Jackets and VestHunting JacketsThese items are produced under Brand Names of RED HEAD,BLACK SHEEP and BUDDY SCHOELLKOPF.Thank youLocal 746, URWTyler, TexasThe store manager, C. R. West, had learned of the pamphlets, pro-cured one, and reported the ongoing events to Respondent's legal divi-sion. The manager then initiated the ejection of the handbillers throughits admitted agent Douglas.62 MONTGOMERY WARD & COMPANY, INC.entrances to receive a handbill. When such an event oc-curred it created an unreasonable traffic safety hazard asa result of traffic backing up into the street. After aperiod of about 30 minutes the handbillers abandonedtheir efforts.On or about June 13, the Union sent the followingletter on the Union's letterhead dated June 12 to Re-spondent's store manager:Dear Mr. West:On Saturday, June 9, 1979, members of URW Local746 located in Tyler, Texas, who are on strike atthe Buddy Schoellkopf Plant in Tyler appeared atyour store for the purpose of passing out handbills.These handbills are asking customers not to pur-chase products made at the Buddy Schoellkopfplant in Tyler, Texas. They do not seek to stop thecustomers from entering your store nor to stop em-ployees from working or selling any merchandise.I am informed that you refused to allow the distri-bution of these handbills. We will again attempt topass out handbills and ask for you cooperation. Thisis our only effective means of communicating to thepublic our labor dispute with the Buddy Schoell-kopf Company.I will appreciate your cooperation.Yours truly,John Nash, PresidentLocal 746, URWRespondent did not respond to this letter.Again on June 16 the Union attempted to handbill atthe store under virtually identical circumstances andwith the identical results as on June 9. Handbilling com-menced during business hours at the two main entrancesto the store. The handbillers were soon asked to leaveRespondent's property by a security guard and they didso. Subsequent attempts to handbill on the property pe-rimeter were unsuccessful as before. Again to the limitedextent it was successful the handbilling created a poten-tial traffic hazard. As before the offsite handbilling wassoon discontinued. No handbilling was undertaken there-after.The trespassory handbilling was peaceful and nondis-ruptive. No blockage of entrances occurred at any timenor was there evidence of customer complaints regardingthe handbillers' activities or the handbills. Some custom-ers who took handbills into the store apparently did notdispose of them properly, however. A maintenance em-ployee had occasion to pick up some handbills whichwere found on the store counters and in the aisles.3. Respondent's rule concerning solicitations andtheir history of applicationRespondent maintains a general policy manual contain-ing a personnel manual which includes section 4007,"Distribution of Literature and Solicitation on CompanyTime for Non-Company Activities." It states in part:Only employees of Wards shall be permitted accessto any part of the Company's property not open togeneral public. Non-employee representatives mayvisit only those parts of the Company premisesopen to the general public-public cafeterias, publicwashrooms and sales floor. Such persons must con-duct themselves in a quiet and orderly mannerwhile on such Company premises; they may not dis-tribute literature, make speeches, hold meetings, ordisrupt the working time of any employee or theoperation of any department.Solicitations for charity drives and fund raisingcampaigns are to follow the guidelines for solicita-tion as outlined above. The Company generally sup-ports one all-out community charity drive. Prior ap-proval is required for any additional charity drivesheld on Company property. Such approval is to bemade by the Retail or Catalog Store Manager,Catalog House Personal [sic] Manager, RegionalPersonnel Director or Corporate Personnel Direc-tor.Store Manager West testified that the store receivesfrequent requests to solicit funds at the facility entrancesfrom organizations such as the Salvation Army, Shriners,Disabled Veterans, etc., and that the store and its com-petitors regularly grant permission for such solicitation.6West distinguished the permitted charitable conduct fromthe employees' conduct herein. He noted the boycottmessage of the handbill "diverts from the charitable or-ganization purpose" and thus comes "under [Respond-ent's] general policy prohibiting passing out of writtenliterature, material."C. Analysis and Conclusions1. Test to be appliedThis case requires a balancing of conflicting statutoryand property rights. Few additional factual or legal ques-tions exist. The conduct alleged as a violation of the Actis not disputed. Respondent demanded that employeesdiscontinue handbilling and leave its premises. If the em-ployees, under all the circumstances, were entitled to beon Respondent's premises, then Respondent in demand-ing they leave violated Section 8(aXI) of the Act. GiantFood Markets Inc., 241 NLRB 727 (1979). If employeeswere not properly on the premises then Respondent'sconduct was permissible under the Act.The Union,7in handbilling Respondent in the mannerdescribed, without consideration of the location of theconduct, was engaging in activity permitted under theAct. N.LR.B. v. Fruit & Vegetable Packers & Warehouse-men, Local 760, et al. [Tree Fruits, Inc.], 377 U.S. 58(1964), and N.LR.B. v. Servette, Inc., 377 U.S. 46 (1964).The activity of boycotting a product in this manner issometimes referred to as Tree Fruits conduct or picket-e Union President John Nash also testified to observing charitable so-licitation and distribution of literature to customers at the store entrances.West conceded that the Shriner solicitors distributed pamphlets or news-papers which became litter in the store and had to be picked up.I Sec. 7 rights accrue to employees, but labor organizations' activitiesare regulated under the provisions of Sec. 8(b) of the Act. Here the activ-ity was conducted both by employees and the Union and, in this context,the terms are used interchangeably.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing. While no employees of Respondent were involvedin the handbilling, employees of Buddy were and theAct construes the term "employee" in such situations toinclude "members of the working class generally." GiantFood Markets, Inc., supra at fn. 5, and cases cited therein.Employees were acting concertedly about a matter con-cerning their terms and conditions of employment andwere not engaging in conduct otherwise illegal under theAct. Thus, the conduct herein, without reference to thecritical question of the location of the conduct, wasclearly protected concerted activity sheltered by Section7 of the Act.The analysis then takes as its starting point the propo-sition that, but for the fact that the employees selectedland leased by Respondent,8the conduct was concertedand was protected by the Act. The conduct occurred,however, on Respondent's property. Respondent assertedits property right in demanding that union agents leaveRespondent's store. One property right is the right of ex-clusion. Thus, it seems clear that property rights andstatutory rights are in conflict in this case. The SupremeCourt has instructed the Board to accommodate Section7 rights and property rights "with as little destruction ofone as is consistent with the maintenance of the other."9The Court in Hudgens gave further instruction:The locus of that accommodation, however, mayfall at differing points along the spectrum dependingon the nature and strength of the respective § 7rights and private property rights asserted in anygiven context. In each generic situation, the primaryresponsibility for making this accommodation mustrest with the Board in the first instance. [424 U.S. at522.]It is appropriate then to analyze first the nature andstrength of the statutory rights asserted by the employeesand second the nature and strength of the property rightsasserted by Respondent herein.'°2. The Section 7 rights in the instant caseSection 7 gives employees, inter alia, the right to act inconcert for mutual aid and protection. Such activities arevaried and arise in almost endless permutations. I I Board8 I find for purposes of this case that it makes no difference whetherRespondent's interest in the land was leasehold or fee simple.9 Hudgens v. N.LR.B., 424 U.S. 507, 521 (1976), citing N.LR.B. v.Babcock & Wilcox Co., 351 U.S. 105, 112 (1965).10 The Court established such a balance in N.LR.B. v. Babcock AWilcox Ca, supra, where union organizational access was involved. TheCourt stated:[A]n employer may validly post his property against nonemployeedistribution of union literature if reasonable efforts by the unionthrough other available channels of communication will enable it toreach the employees with its message and if the employer's notice ororder does not discriminate against the union by allowing other dis-tribution. [351 U.S. at 112.]In the instant case, the availability of alternative means of communicationto the Union is examined as part of the "nature and strength" of the em-ployees' statutory rights, and the rules of Respondent concerning hand-bills are analyzed as part of the treatment of the "nature and strength" ofRespondent's property rights.'' Since certain conduct illegal under the provisions of Sec. 8(b) of theAct can render employee activities unprotected, virtually the entire statu-and court cases discussing conduct which is protected bySection 7, but which, because it occurs in a trespassorycontext, must be balanced against property rights, havenot covered as wide a range of activities. They havelargely been limited to cases involving organizationalrights, such as the right of employees and nonemployeesto enter an employer's property to talk to employeesabout unions, and to picketing and/or handbilling activi-ty where employees seek to bring economic pressure tobear in an organizational or economic dispute.The courts and the Board have dealt frequently withorganizational solicitation where the union's intended au-dience is the employer's employees,'2and with econom-ic picketing where the employee conduct is directedagainst the struck employer's operations. "A separate type of employee activity may be calledconsumer-directed activity because it is directed not atthe employees of the employer or the employees of thosewho pick up or deliver at its site, but rather exclusivelyto the customers of the employer.'4Consumer-directedconduct is also of two separate and distinct types: areastandards and product boycott. Area standards picketingis directed at customers of an employer and urges thatcustomers not patronize the employer in any way. Thus,the conduct attempts to induce a complete cessation ofthat employer's sales. The basis of the dispute with theemployer in an area standards campaign is the assertionthat the employer is paying its employees less than thestandard in the area, thereby undermining the benefits ofemployees at other employers. Product boycott conductis directed at customers of an employer but urges certainproducts made by a separate employer with whom theemployees have a dispute. Thus, the dispute with the em-ployer who is suffering the handbilling is limited in prod-uct boycott or Tree Fruits situations to the extent thatthat employer is carrying products of another employer.So, too, the goal of the conduct is limited to inducingcustomers not to purchase the product(s) made by theother employer.The nature and strength of various Section 7 activitiespresumably varies with the necessity of the conduct, itsrelation to intended purpose, the Act's interpretation andlegislative history, and many other factors such asdanger of enmeshing others in the dispute. The Board iscalled upon to make such an initial analysis. While Ihave not discovered and the parties have not cited to mea case involving balancing product boycott or TreeFruits conduct, the Board has made such an analysis ofarea standards conduct in Giant Food Markets, Inc.,supra. Because consumer-directed conduct differs fromother types of Section 7 activity, it is useful to considertory scheme of Sec. 8 of the Act has been analyzed and applied in case-by-case determinations of Sec. 7 rights."i See, for example, N.LR.B. v. Babcock & Wilcox Co., supra, andCentral Hardware Co. v. N.LR.B., 407 U.S. 539 (1972)."s See, for example, Hudgens v. N.LR.B., supra, decision on remand230 NLRB 414 (1977); Frank Visceglia and Vincent Visceglia, t/a PeddleBuildings, 203 NLRB 265 (1973), enforcement denied 498 F.2d 43 (3dCir. 1974); Seattle-First National Bank, 243 NLRB 898 (1979).14 The conduct must be limited to consumers for, if employees are in-duced to cease work, the conduct may be found to be illegal under theAct. See Sec. 8(bX4) and (7) of the Act.64 MONTGOMERY WARD & COMPANY, INC.the Board's analysis of area standards picketing beforeweighing the nature and strength of product boycotthandbilling as a Section 7 rights.In Giant Foods, the Board balanced an employer'sproperty rights against the Section 7 rights involved inarea standards picketing and struck the balance in favorof Section 7 rights. The Board noted (241 NLRB at 728):Area standards picketing is engaged in by a unionto protect the employment standards it has success-fully negotiated in a particular geographic areafrom the unfair competitive advantage that wouldbe enjoyed by an employer whose labor cost pack-age was less than those of employers subjected tothe area contract standards. Failure to protect thesestandards could result in an undermining of wageand benefit gains in such areas. Therefore, in its at-tempt to protect the area standards, a union acts notonly in its own interest, but also in the interest ofemployees of employers with whom it has negotiat-ed more beneficial employment standards. It is thislegitimate nature of the union's actions which webelieve makes properly conducted area standardspicketing not only lawful, but affirmatively protect-ed under Section 7 of the Act. Employees have aright to protect advancements they have made, andtheir union as their representative has a right toprotect their interests.The Board thus finds area standards picketing to be anattempt to protect advances made with other employers.The product boycott activity of the instant case may becharacterized as an attempt by the employees not to pro-tect but rather to achieve an advance in employmentstandards with another employer. The Union here hand-billed Respondent as part of its campaign to improve theworking conditions of Buddy employees. Thus, consum-er boycott handbilling and area standards picketing, likeprimary economic picketing, are grounded on the at-tempt by a union to achieve increase and/or to resist re-ductions in the working conditions of the employees itrepresents.A product boycott is therefore, like area standards andprimary picketing, motivated by a desire to improve orsustain the lot of represented employees. It differs fromsingle site primary picketing in two ways, however.First, a separate location is involved and, second, a dif-ferent employer is involved. Where a location separatefrom the site of the primary dispute is selected as the lo-cation of Section 7 activity but the employer is the same,the Board and the courts have had little trouble regard-ing the Section 7 activity as strong and direct. For exam-ple, in Hudgens, supra, the Section 7 activity of ware-house employees in picketing at a separately locatedretail outlet of their employer was held to prevail overproperty rights.The Act prohibits most union picketing and handbill-ing activity directed against an employer other than theemployer with whom the union has its dispute. This isespecially true where the employers are also in differentlocations. Consumer-directed conduct, i.e., area standardspicketing and product boycott activity, is, however, per-mitted activity which may be directed at an employerother than one with which the union has an organiza-tional or economic dispute. Thus, the union is not limitedto the employer whose employees it represents. Indeed,such activity may occur away from the jobsite of suchrepresented employees. The Board is aware that suchseemingly remote conduct may be perceived as a lessertype of Section 7 activity. 15In Giant Foods, supra at 728,the Board noted:In the instant case, it may be argued that area stand-ards picketing is not for the benefit of the Employ-er's employees, but rather for the benefit and pro-tection of complete strangers to this employment re-lationship. Therefore, such picketing should not beallowed on the Employer's premises. However, aswe noted earlier, area standards picketing is a pro-tected Section 7 right and is for the protection of"employees" represented by the union. The factthat the employees whom the picketing is primarilymeant to benefit are not those of picketed employeris not as important in our view as is that fact thatthe employer being picketed is the employer withwhom the union has the dispute. It is this employerwhich the Union charges is undermining the liveli-hood of the represented employees in the area. Itlogically follows that the location of the employer'sbusiness is where the Union can reasonably expectits picketing and handbilling to have the mostimpact.Product boycott activity differs from area standardspicketing under what I will characterize as the Board's"identity of the disputant" test set forth in Giant Foods.In area standards picketing the activity is directed at theemployer whose conduct is undermining the benefits ofthe employees the union represents. The employer of theunion-represented employees has no dispute with theUnion and can take no action which will end the dispute.Thus, no conduct is directed at it. In a product boycottcase, as here, the employer against whom the conduct isdirected is not the prime disputant from the Union's per-spective. The union's conduct in a product boycott is in-tended to impact not so much on the employer beinghandbilled as on the manufacturer of the product-hereinBuddy-the employer with whom the union has its eco-nomic dispute.'" Thus, product boycott handbillingseems to have a secondary aspect which, it may beargued, should render it of lesser weight or strength thanother types of Section 7 conduct. For the reasons herein-after stated I do not believe this is the case.s5 See, for example, the suggestion that area standards picketing maybe entitled to less protection than organizational solicitation in the Su-preme Court's plurality opinion in Sears. Roebuck < Ca v. San DiegoCounty District Council of Carpenters, 436 U.S. 180 (1978), and theBoard's respectful disagreement in Giant Foods supra at fn. II.1S Following the "struck" product to the retailer who offers it to theconsumer is necessary if the Union is to appeal to the public for aid in adispute with an employer who, like Buddy here, does not sell its productsat retail but limits its sales to others, such as Respondent, for resale. Inmany such cases a primary picket line may be ineffective. In the instantcase, the picketing at Buddy met substantial resistance, see discussion,supra65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress in drafting the Act and the Board and courtsin interpreting and applying it have recognized that,while innocent parties should properly be protected fromlabor disputes not of their making, a close identificationor alliance between employers may justify treating theemployers as a unit for purposes of considering the pro-priety of the conduct directed against them. The conceptof the secondary or neutral as an innocent who shouldbe sheltered from conduct directed against it thus re-quires scrutiny of the relationship between the employ-ers.An employer who offers for sale the products of an-other-as Respondent here sells the products of Buddy-is not regarded an ally or twin of the primary employerwhen evaluating the propriety of economic actionagainst the selling employer by a union. Yet, productboycotts or Tree Fruits picketing has been a traditionaldevice by which a union "follows the goods" and hasbeen historically justified by pointing out the "unity ofinterest" between the employers involved.17The Su-preme Court has reviewed this historical distinction:The distinction between picketing a secondary em-ployer merely to "follow the struck goods," andpicketing designed to result in a generalized loss ofpatronage, was well established in the state cases by1940. The distinction was sometimes justified on theground that the secondary employer, who was pre-sumed to receive a competitive benefit from the pri-mary employer's nonunion, and hence lower, wagescales, was in "unity of interest" with the primaryemployer, Goldfinger v. Feintuch, 276 N.Y. 281, 286,11 N.E. 2d 910, 913; Newark Ladder & Bracket SalesCo. v. Furniture Workers Local 66, 125 N.J. Eq. 99,4 A. 2d 49; Johnson v. Milk Drivers & Dairy Employ-ees Union, Local 854, 195 So. 791 (Ct. App. La.),and sometimes on the ground that picketing restrict-ed to the primary employer's product is "a primaryboycott against the merchandise." Chiate v. UnitedCannery Agricultural Packing & Allied Workers ofAmerica, 2 CCH Lab. Cas. 125, 126 (Cal. Super.Ct.). See I Teller, Labor Disputes and CollectiveBargaining § 123 (1940). [N.L.R.B. v. Fruit & Vege-table Packers, Local 760 [Tree Fruits], 377 U.S. at 64,fn. 7.]A union's right to appeal to consumers of the struckproduct, even though the conduct occurred at the site ofa separate employer who offered the goods for sale, hasbeen preserved in the proviso language of Section 8(b)(4)of the Act. This right to follow the product was regard-ed by Congress as a significant right. The SupremeCourt has noted:The proviso was the outgrowth of a profoundSenate concern that the unions' freedom to appealto the public for support of their case be adequately" The Supreme Court's plurality opinion in Sears, Roebuck & Co. v.San Diego County District Council of Carpenters, supra at fn. 42, consid-ered the relatively recent recognition of area standards picketing as aSec. 7 right as a factor tending to make such picketing a less compellingright when balanced against an employer's property rights.safeguarded. [N.L.R.B. v. Servette, Inc., 377 U.S. at55.]It is clear that the consumer boycott handbilling hereis not directed at the primary disputant, Buddy. WhileRespondent has a "unity of interest" with Buddy, it isnot in a traditional sense an ally of Buddy. The Union insupport of its dispute with Buddy could not under theAct seek to induce Respondent's consumers to forgotheir patronage entirely. It cannot engage in a generalconsumer boycott as is permitted in an area standardsdispute. Indeed, were the products of Buddy to consti-tute a sufficiently large proportion of Respondent's sales,the handbilling undertaken would as a result significantlyinjure Respondent and therefore violate Section 8(b)(4)of the Act. N.L.R.B. v. Retail Store Employees Union,Local 1001, Retail Clerks International Assn., AFL-CIO[Safeco Title Insurance Co.], 447 U.S. 607 (1980). The Acttherefore limits the injury that Respondent may suffer.I have considered the above factors and, for the rea-sons hereinafter set forth, I find that consumer-directedproduct boycott picketing and area standards picketingare Section 7 rights of equal nature and strength. I fur-ther find that consumer-directed product boycott picket-ing, organizational activity, and primary economic activi-ty are also Section 7 rights of equal nature and strength.First, it is clear that the consumer product boycott ac-tivity herein is conduct designed and intended to im-prove employees' terms and conditions of employment.Second, while it is true that the conduct in question isnot directed against the primary disputant, Buddy, or atits location, Respondent has a "unity of interest" withBuddy and it is that product nexus which is the focus ofthe employee activity. This is a historically sanctionedtraditional activity. Third, the activity in question has alimited audience and a limited intended result. Accord-ingly, injury to Respondent resulting therefrom is, at itsworst, quite limited in extent and is again related to Re-spondent's commercial relationship to Buddy. Fourth,the conduct is necessary's to gain the support of thepublic in a primary dispute with an employer who offersits product to the public only through intermediaries.Thus, the activity is engaged in for the purpose of im-proving employee working conditions. It is directed at aparty with a "unity of interest" with the disputant andthe conduct is limited in nature, matching exactly theextent of that unity of interest. Finally, the conduct istraditional, historically sanctioned, and necessary if theemployees are to exercise their important right to bringtheir dispute to the attention of the public. For these rea-sons I believe consumer-directed product boycott hand-billing should be regarded, along with other forms ofeconomic and organizational activity, as being Section 7activity of the highest "nature and strength."There is a second, independent basis for finding theconduct herein to be "full strength" Section 7 activity.This second means of analysis starts with premise thatIa This analysis does not address the issue of alternative means of en-gaging in a consumer product boycott, which is discussed, infra. Here theissue is whether or not a consumer product boycott is necessary at all tosupport the Union's efforts against Buddy.66 MONTGOMERY WARD & COMPANY, INC.Congress, in creating and amending those sections of theAct regulating what is commonly known as union recog-nitional and secondary conduct, has already undertakenthe balancing process invited by the Court. Thus, withrespect to these regulated areas, Congress has spoken bylimiting and in some cases prohibiting certain conduct.That conduct allowed by Congress in these areas has al-ready been carefully regulated, and it should not there-fore be weighed a second time, in effect twice discount-ing certain conduct permitted by Congress in a limitedform.Historically, the strike and the boycott have beenlabor's key weapons in its economic disputes with em-ployers. Regulation-judicial and legislative-has been amatter of historical contention. Intense political debateand compromise are reflected in the language of statuteswhich regulate such conduct. These considerations boreupon Congress in drafting and amending Section 8(b)(4)and (7) of the Act and upon the decisions of the Boardand courts in interpreting and applying its provisions.Courts and legal scholars have commented frequently onthe complexity and difficulty of interpretation of the lan-guage of these sections of the Act. For better or worsethe development and application of these provisions ofthe Act have regulated the type, place, purpose, and au-dience of picketing, solicitation of support, and otherforms of publicizing trade union disputes. Complex anddifficult as these sections are, they comprise a regulatoryscheme governing the conduct of industrial disputeswhich is the envy of other nations.Congress through these provisions of the Act has lim-ited the types of solicitation which may be undertakenby a labor organization under given circumstances. Forexample, at the site of a primary dispute, a union mayurge employees of the employer to cease work, it mayurge that deliveries and pickups be halted, and it may askpurchasers and suppliers to abandon all trade with theemployer. An area standards picket, however, must bedirected only to customers-not employees. A productboycott must be limited to the specific product of a spe-cific employer and must be directed only to potentialconsumers of that product. Congress has thus consideredand weighed the economic and organizational activitieslabor organizations utilize and, to the extent it thought agiven type of activity to be of lesser value, restricted itsscope and potential effect.In my view, by regulating organizational and econom-ic activity such as picketing and handbilling under Sec-tion 8(b)(4) and (7), Congress has balanced conflicting in-terests and has allowed only certain conduct. This con-duct has met the tests of the legislative process. In short,Congress has already undertaken a balance of Section 7rights and property rights of the type the court has ap-plied in other areas. Thus, I would find that all organiza-tional and economic conduct permitted under Section8(b)(4) and (7) is Section 7 activity of equal nature andstrength because such permissible conduct has Congress'measured approval. In a particular case, then, I wouldproceed to consider the separate factual issues, such asthe existence of alternatives to the questioned conduct,and to undertake the ultimate balancing of the employ-ees' Section 7 rights against the employer's propertyrights. This is not to say that other forms of Section 7activity-where the detailed guidance of Congress in itslegislative history is not present-need not be weighedand balanced. I limit my view to Section 8(bX4) and (7)of the Act, where Congress examined the conflictingrights involved in various types of picketing and enactedthe elaborate regulating scheme contained in those provi-sions.This approach may be applied to the instant case. Herethe Union through employees of Buddy engaged in ac-tivity strictly limited in its scope and potential impact.The conduct was so limited in order not to run afoul ofthe provisions of Section 8(b)(4) of the Act. Consistentwith the provisions of the Act, the Union made a publicappeal at the store directed only at Respondent's custom-ers and seeking only that they not purchase Buddy'sproducts while shopping at Respondent's store. A broad-er audience, a broader solicitation, or a broader effectwould have caused the Union's actions to violate theAct. The Union made its strictly limited appeal becauseCongress had determined, in drafting the language ofSection 8(bX4) of the Act, not to allow the Union to domore. The Union's selection of an arguably less properlocation than Buddy's facility and an arguably lessproper employer as the subject of economic activity aspart of a campaign to aid it in its dispute with Buddy ispaid for by the Union's highly circumscribed right to theaudience it may solicit and the conduct it asks its audi-ence to engage in.Congress has thus carefully regulated the variousforms of economic and organizational activity availableto employees. The almost stylized conduct of the em-ployees herein is an example of such highly regulatedconduct. The Board should acknowledge this processand treat the congressionally sanctioned conduct of em-ployees in these areas as of equal weight. Area standardspicketing, product boycotts, permissible organizationaland primary economic 'conduct if valid under Section8(b)(4) and (7) should all be regarded as generic equiv-alents with congressional approval'9and all should befound to be Section 7 activities of equal weight.Even if the Board determines it is always appropriateto make a case-by-case weighing of each type of eco-nomic and organizational activity permitted under Sec-tion 8(b)(4) and (7) of the Act, consideration must begiven to the fact that various types of conduct are differ-ent in their intended or potential effect. Thus, the poten-tial or desired harm to the employer at whose situs theconduct occurs is greatest in primary economic picket-ing, less in area standards picketing, and least in consum-er product boycott. In an economic strike a union mayseek to halt the employer's operation entirely, denying itemployees, supplies, the opportunity to make deliveries,and the patronage of its customers. In area standardsconduct the audience must be limited to customers butthe union may induce them to stop all patronage. In aproduct boycott the audience must also be limited to cus-tomers and the solicitation of customers must be further19 Again, this analysis is applied only to those modes considered andregulated in the formulation of Sec. 8(bX4) and (7). Clearly not all con-duct permitted by the Act is of equal value.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlimited, seeking a boycott only of the products of thestruck employer. The scope of the audience and thedegree of support asked of that audience are importantfactors for the Board to consider in weighing the Section7 rights of employees under varying circumstances. Theless injury the Union seeks to impose on the employeragainst whom the activity is directed, the greater weightor value should be accorded that conduct when weigh-ing the various factors which make up the relative natureand strength of a given Section 7 activity.3. The existence of reasonable substitutes for theemployee conduct hereinGiven that the product boycott handbilling undertakenagainst Respondent herein is an important Section 7right, a separate question exists. Must the employees'Section 7 activity herein have taken place on Respond-ent's property or did reasonable alternatives exist? Clear-ly, if an easy, effective, nontrespassory alternative toonsite handbilling exists, there is far less reason to sustainthe trespass irrespective of the value or strength of theSection 7 rights involved. Among the nontrespassory al-ternatives discussed in the cases and/or suggested by Re-spondent and opposed by the General Counsel on briefare (a) the use of media and other mass communicationtechniques to convey the intended message to Respond-ent's customers and (b) removing the handbilling activityto public property on the street and sidewalk areas ofRespondent's store property. The two proposed substi-tutes will be discussed separately.(a) Alternatives other than handbilling20The Board and the courts have looked for alternativemeans of communication in cases involving a union'sright to enter an employer's premises for purposes of or-ganizing employees. Since in those cases there is a limit-ed identifiable class of individuals to be contacted, it ispossible a union may reasonably contact that class by ad-vertising, telephone, street contacts, etc. Respondenthere suggests the Union could use print and electronicmedia, billboard advertising, and other means to conveyits product boycott message to Respondent's customersand thus obviate its claimed need to trespass on Re-spondent's property.In consumer-directed messages, however, the intendedclass of potential shoppers is far larger than the class ofemployees involved in an organizational situation. Fur-ther, when the audience is composed of consumers as inthe instant case, the members of the class are not suscep-tible to identification until they reveal themselves asshoppers who intend to enter Respondent's facility.Thus, the inchoate class is the entire area populationuntil particular members reveal themselves by coming tothe store. The Board found in Scott Hudgens supra, 230NLRB 414 (1977), that the advertising techniques usedby merchants were not a reasonable alternative meansfor employees to communicate with their intended audi-20 Primary picketing at Buddy is not an alternative under this analysis.The right in question is the right to engage in a product boycott directedagainst Respondent, The issue here is if alternative product boycott tech-niques were available.ence concerning an economic strike.21Even in an orga-nizational access case the Board found mass media an un-reasonable means of communication with the intendedaudience of employees. Hutzler Brothers Company, 241NLRB 914 (1979), enforcement denied on other grounds630 F.2d 1012 (4th Cir. 1980).Guided by all of the above, I find there was no reason-able substitute for the employees' efforts to induce a con-sumer product boycott of Buddy products at Respond-ent's store.(b) Handbilling offsite at the property perimeterThe alternative methods of communication discussedabove were rejected based on an abstract analysis that ifattempted they would not be effective. The effectivenessof handbilling at the property perimeter was tested di-rectly by the handbillers themselves on two occasionsfollowing their expulsion from Respondent's property.No abstract determination is necessary. Perimeter hand-billing was tried and failed.22First, the record convincingly demonstrates and I findthat Respondent's customers drove rather than walkedonto Respondent's property. Thus, no pedestrian trafficexisted at the property perimeter to solicit or handbill.Second, customers, once having entered the propertyand parked in the lot, proceeded directly into the store.They did not walk from their parking places away fromthe store to the perimeter of the property. Thus, custom-ers were unavailable for perimeter handbilling except asthey entered or left the property at the driveway en-trances. Third, attempts to handbill drivers in their auto-mobiles as they entered or left the property were largelyunsuccessful. Customers did not often stop and roll downtheir window to converse and receive a handbill. To thedegree success was achieved, the autos that stopped cre-ated a traffic hazard. Traffic backed up into the streetbehind those autos whose drivers stopped their cars inthe driveway to roll down the windows, receive a hand-bill, and converse with the union members. This was onereason the employees abandoned the perimeter handbill-ing. The Board has noted that such hazards render pick-eting ineffective. Scott Hudgens, supra at 417.In summary, for the reasons noted above, I find thatemployees seeking to communicate with potential pur-chasers of Buddy products among Respondent's custom-ers had no effective or reasonable alternative to handbill-ing on Respondent's property at the places and undercircumstances similar to those undertaken by the employ-ees herein.L2 I also find a relevant factor herein the fact that the Union was com-pletely unable to pay for alternative commercial advertising. But seeunion "poverty" rejected as a relevant factor in arbitral deferral in Cro-atian Fraternal Union of America, 232 NLRB 1010 (1977)." The use of the terms "success" or "failure" here means the successor failure of the attempts to communicate the solicitation, not the solicita-tion's effect. Thus, if employees were able to communicate with custom-ers they succeeded. Whether the customers joined, opposed. or ignoredthe product boycott is immaterial. The employees' Sec. 7 right is in theasking, not the convincing. At the store entrances the employees had anaudience, at the perimeter they did not.68 MONTGOMERY WARD & COMPANY, INC.4. The strength and nature of Respondent'sproperty rightAn employer may put its property to a variety of usesand as a result create a variety of type of business invi-tees associated with the selected use. So, too, it may es-tablish and enforce rules respecting use and access. Anemployer's claim to exclude certain classes of personsfrom its property is properly considered with these factsin mind. The Board and the courts have considered awide variety of uses. The gamut ranges from the compa-ny town2swhere all aspects of commercial and residen-tial activity necessarily occur, to the single employerwhose parking lot is used by employees24or by custom-ers.25Owners of multiemployer shopping centers,2elarge commercial buildings,27and industrial parks28have broader classes of business invitees because thevaried operations of numerous enterprises are involved.In each case the practice of the employer in restrictingor allowing the use of its property must be considered injudging the weight to be affixed to the employer's assert-ed right to exclude the particular Section 7 activitiesfrom its property.Respondent offers merchandise for sale in its store tomembers of the public generally. During Respondent'sbusiness hours, it holds its parking lots, walkways, andstore entrance areas, as well as public areas of the store,open to potential customers. Presumably, this is virtuallyunlimited license to members of the public to enter, ex-amine, and purchase merchandise. Inasmuch as Respond-ent's facility is the only one on its property, no other em-ployers, their employees, or customers are invited ontothese public areas of the premises save as customers ofRespondent.29The testimony of Respondent's store manager, which Icredit, was that Respondent allows-as does its competi-tors-charitable solicitation to occur on its property im-mediately outside its store entrances. I find that-withoutapparent exception-Respondent has allowed charitablesolicitation to occur which was identical in time, place,and manner to the employee conduct in issue here, dif-fering only in the message and goal of the solicitors.3°IzS N.LR.B. v. Lake Superior Lumber Corporation, 167 F.2d 147 (6thCir. 1948).24 Central Hardware Cao. v. N.LR.B.. supra; NLR.B. v. Babcock dWilcox Co., supraa2 Hutzler Brothers Company, supra; Sears Roebuck & Ca v. San DiegoCounty District Council of Corpenters. supra.Is Hudgens v. N.LR.B.. supra; Giant Food Markets, Inc., supra.II Seattle-First National Bank supra.s2 Frank Viseglia and Vincent Visceglia t/a Peddie Buildings, supra.29 The conduct in issue occurred during business hours at the mainpublic entrances to the store. Deliveries of freight or nonpublic entranceswere not involved. The time of the conduct makes it unlikely that Re-spondent's employees, as opposed to customers, would have been ex-posed to the handbilling.30 Respondent's rule concerning solicitation to the extent it addressesthe conduct of its own employees in the store is irrelevant. Seattle-FirstNational Bank supra at fn. 4. The rule as it applies to nonemployees isambiguous in its application to areas outside the store. To the extent therule purports to prohibit distribution of "literature" on the property, itapplies equally on its face to charitable and noncharitable solicitation andis thus honored more in the breach rather than the observance. I look toRespondent's practice, not its unenforced rule.also find that but for the message of the handbilling em-ployees, i.e., distribution of a handbill calling for a prod-uct boycott as opposed to, for example, a Shriner's hand-bill soliciting charitable contributions, their activitieswould have been permitted at the time, in the location,and in the manner in which they were undertaken, not-withstanding Respondent's rule, which is arguably to thecontrary.I therefore find that the handbilling employees wouldhave been welcome on Respondent's property as custom-ers. Further, I find they would have been permitted,consistent with past practice, to solicit support for theircause and to distribute handbills as they did if their causehad been charitable or at least not directed against prod-ucts carried by Respondent. Thus, I find it was not thepresence of the handbillers on the property nor theirconduct which displeased Respondent.3' It was theirobject, the boycott of Buddy products, which causedtheir ejection.These findings, while not dispositive of the balancingprocess, render Respondent's assertions of its propertyrights to be of a lesser nature and strength than wouldhave been the case if all solicitation had been prohibitedon the property. So, too, the invitation of the public ontothe premises as potential customers diminishes Respond-ent's rights to exclude individuals in that class. An em-ployer who limits the use of its premises to its own em-ployees has a more effective claim to excluding thetrespassory handbilling by nonemployees than does anemployer who allows nonemployees to use the areas inquestion.5. Balancing, summary, and conclusionsI have found the Section 7 right of the employeesherein to engage in product boycott handbilling to be animportant and strong right. I have also found that noreasonable or satisfactory alternatives to handbilling onthe premises exist. Therefore, if the employees are toengage in other than sham, ineffective attempts to publi-cize a product boycott directed at Respondent's storecustomers, they must be granted access to Respondent'spremises.I have also found that Respondent holds its premisesopen to the public generally. More particularly it allowssolicitation-in some cases including handbilling-at itsstore entrances. I have found Respondent's only reasonfor excluding the employees involved herein from thepremises was the object of their solicitation-the boycottof Buddy products by customers shopping in Respond-ent's store.The balancing of the conflicting statutory and proper-ty interests herein must be struck in favor of the employ-ees' Section 7 rights. This diminishing of the propertyrights of Respondent is not undertaken lightly. Here,however, the employees' Section 7 rights are strong. Al-ternatives in means or place to avoid trespass do notexist. To deny the site of the statutory activity is to de-31 I specifically reject any argument that prevention of in-store litter-ing was a part of Respondent's motive in excluding the handbillers. Othersolicitations had occasioned similar minor waste disposal problems withinthe store but were allowed to continue.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstroy any real chance of success and render continuedactivity essentially meaningless.If the limitation of the Section 7 rights of employees inthis case would require their destruction, such is not thecase with Respondent's property rights. To require Re-spondent to allow the conduct is not to request it tobreach a uniform policy of exclusion. Respondent main-tains an open invitation to members of the public to enterits property during business hours. It has allowed, andcontinues to allow without apparent exception, conductindistinguishable-save only for the object of that con-duct-from that it prohibited herein. Thus, the intrusionrequired is but a single addition to a practice of makingmultiple exception. In this sense the reduction of Re-spondent's property rights necessary to accommodate theemployees' Section 7 rights herein is slight and is neces-sary to allow the preservation of significant statutoryrights of employees.Accordingly, based upon all of the above, and therecord as a whole, I find that the employees were enti-tled to trespass on Respondent's property under the cir-cumstances described above. Respondent's demand thatthe employees leave the premises was therefore unwar-ranted and improper. Respondent in so demanding em-ployees abandon their Section 7 activities has violatedSection 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth above, occur-ring in connection with its operations described above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By demanding that employees leave its Tyler,Texas, store premises while they were engaging in activi-ty protected under Section 7 of the Act, Respondent vio-lated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(1)of the Act, I shall order that it cease and desist there-from and take certain affirmative action which will effec-tuate the policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER32The Respondent, Montgomery Ward & Company,Inc., Tyler, Texas, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Prohibiting representatives of the Union from dis-tributing handbills as part of protected concerted activityby demanding that they leave Respondent's premises.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its store in Tyler, Texas, copies of the at-tached notice marked "Appendix."33Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material. Respondentshall also send a copy or copies of said notice to theUnion.(b) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.s2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Sa In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing before an Administrative Law Judge ofthe National Labor Relations Board in which all partieswere accorded an opportunity to call witnesses and tointroduce relevant evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice.WE WILL NOT prohibit representatives of UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, Local 746, from distributinghandbills as part of their protected concerted activi-ty by demanding that they leave our premises.70 MONTGOMERY WARD & COMPANY, INC.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the National Labor Relations Act, as amended.MONTGOMERY WARD & COMPANY, INC.71